           Case 3:18-cv-01662-SI Document 167 Filed 12/02/19 Page 1 of 3




 1   EDWARD R. REINES (Bar No. 135960)                 KAREN I. BOYD (Bar No. 189808)
     edward.reines@weil.com                            boyd@turnerboyd.com
 2   DEREK C. WALTER (Bar No. 246322)                  KEELEY I. VEGA (Bar No. 259928)
     derek.walter@weil.com                             vega@turnerboyd.com
 3
     AMANDA K. BRANCH (Bar No. 300860)                 ROBERT J. KENT (Bar No. 250905)
 4   amanda.branch@weil.com                            kent@turnerboyd.com
     CHRISTOPHER S. LAVIN (Bar No. 301702)             LOUIS L. WAI (Bar No. 295089)
 5   christopher.lavin@weil.com                        wai@turnerboyd.com
     WEIL, GOTSHAL & MANGES LLP                        TURNER BOYD LLP
 6   201 Redwood Shores Parkway                        702 Marshall Street, Suite 640
     Redwood Shores, CA 94065                          Redwood City, CA 94063
 7
     Telephone: (650) 802-3000                         Telephone: (650) 521-5930
 8   Facsimile: (650) 802-3100                         Facsimile: (650) 521-5931

 9   GARLAND T. STEPHENS (admitted – N.D. Cal.) Attorneys for Defendant/Counterclaim-Plaintiff
     garland.stephens@weil.com                  NATERA, INC.
10   WEIL, GOTSHAL & MANGES LLP
11   700 Louisiana, Suite 1700
     Houston, TX 77002
12   Telephone: (713) 546-5000
     Facsimile: (713) 224-9511
13
     Attorneys for Plaintiff/Counterclaim-Defendant,
14   ILLUMINA, INC.
15

16                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
18                                     SAN FRANCISCO DIVISION
19

20   ILLUMINA, INC.,                                   Case No. 3:18-cv-01662-SI

21                Plaintiff/Counterclaim-Defendant     JOINT STIPULATION AND
                                                       [PROPOSED] ORDER TO AMEND
22           v.                                        CASE SCHEDULE

23   NATERA, INC.,

24                Defendant/Counterclaim-Plaintiff     Judge:   Hon. Susan Illston
25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER
     TO AMEND CASE SCHEDULE
                                                                          CASE NO.: 3:18-CV-01662-SI
Case 3:18-cv-01662-SI Document 167 Filed 12/02/19 Page 2 of 3
           Case 3:18-cv-01662-SI Document 167 Filed 12/02/19 Page 3 of 3




 1            IT IS SO STIPULATED.

 2

 3   Dated:        November 27, 2019

 4

 5   WEIL, GOTSHAL & MANGES LLP                     TURNER BOYD LLP
     /s/ Derek C. Walter                            /s/ Karen I. Boyd
 6
     Derek C. Walter                                Karen I. Boyd
 7

 8   Attorney for Plaintiff/Counterclaim-Defendant, Attorney for Defendant/Counterclaim-Plaintiff,
     ILLUMINA, INC.                                 NATERA, INC.
 9

10

11   PURSUANT TO STIPULATION, IT IS SO ORDERED.

12               12/2/19
     Dated: ______________________________          ______________________________________
                                                    Hon. Susan Illston
13
                                                    U.S. District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER          2                     CASE NO.: 3:18-CV-01662-SI
     TO AMEND CASE SCHEDULE
